The learned trial judge decided this case in favor of the plaintiff, but the court below on appeal reversed his judgment and dismissed the complaint, on the ground, as stated in the body of the judgment, that it being an action "to compel the determination of claims to real property by a plaintiff in actual physical possession, it appeared that she had no interest in the lands such as is necessary to entitle her to maintain the action." The grounds thus stated are very comprehensive in their scope and embrace every possible question in the case. I think the conclusions of the learned court below were clearly right and it would be a very simple matter to state the reasons, except for the numerous inconsistent and conflicting theories upon which the plaintiff's claim rests and which appear in the complaint, the findings and the argument. *Page 343 
After carefully reading and considering them all it is quite impossible to state just what the plaintiff's claim is, except that it is reasonably clear that on some grounds she claims to own the property in question. She claims to own it under various titles, each inconsistent with the other. She claims under a trust deed executed in 1853. She claims under the will of the same person who executed that deed. She claims as grantee of the sole heir at law of the same person who made the deed and the will, on the theory that he died intestate. If the trust deed of 1853 remains in force, then the subsequent will was inoperative as to this property. If the will was operative then the trust deed must have been canceled. If inheritance, as in case of intestacy, was possible, then both the trust deed and the will are, for some reason, inoperative. The complaint, the findings and the argument all point to some or all of these theories without distinctly resting the case upon any of them, and so it will be necessary to discuss them all in order to show just where the case is and what the rights of the parties are.
At the very threshold of the controversy is the objection that, upon the complaint, the findings and the conceded facts the plaintiff cannot maintain the action whatever the merits of her case may be. At common law a party in possession of land could not maintain an action against a party out of possession for the purpose of trying title, but by statute such an action may be brought under certain conditions and limitations. It is a statutory action and the plaintiff must, by pleading and proof, bring the action within the terms and conditions of the statute. (Churchill v. Onderdonk, 59 N.Y. 136; Austin v. Goodrich,49 N.Y. 266; Bailey v. Briggs, 56 N.Y. 407; Hotchkiss v.Elting, 36 Barb. 49.) The conditions upon which the plaintiff could maintain this action are prescribed by sections 1638 and 1639 of the Code of Civil Procedure. The plaintiff or her grantor must have been in possession of the lands for at least one year, and the learned counsel for the plaintiff says in his brief that "It is conceded that the plaintiff and her grantor have not been in actual possession of *Page 344 
the property for one year when the action was commenced," and such is the fact as appears from the complaint, the findings and proofs, but he claims that the action may be maintained under the general equity powers of the court to remove a cloud upon title. No such cause of action is stated in the complaint, and if it was the case could not succeed, since everything affecting the title was matter of record. No evidence extrinsic of the record was needed. (Mellen v. Mellen, 139 N.Y. 218; Moores v.Townshend, 102 N.Y. 387.) The purpose of the limitation of one year in possession was to prevent suits under the statute by transient occupants who might go into possession for the very purpose of bringing such an action, and that is what actually happened in this case, as appears from the record. This ground alone is sufficient to sustain the judgment of reversal. But under the statute the complaint must set forth facts showing that the property, at the time of the commencement of the action and for one year next preceding, has been in the possession of the plaintiff or those from whom he derived his title, and that the defendant unjustly claims an interest in the estate of the character specified in the section. Every question bearing upon the right of the plaintiff to bring the action under the statute was distinctly raised at the trial. The judgment, on appeal below, is to the effect that none of these facts appear from the complaint, the findings or the proofs, and, hence, the reversal. This conclusion of the learned court below was, I think, clearly correct. The condition of the title is clearly disclosed by the record, and there is no dispute about the facts.
It is admitted that the plaintiff never had any title or color of right to the property until the fourth day of March, 1899. On that day Charles G. Case, second, and his wife executed and delivered to the plaintiff a deed describing the property. The grantor in this deed stated in the body of the instrument that the lands "were derived by him from his grandfather, Charles G. Case, as heir at law and legatee." The contradictory theories that pervade and confuse this case and run through the complaint, findings and the whole argument, may be said to have *Page 345 
originated in this deed and are based upon it. Of course, if the grantor took this land as legatee or devisee of his grandfather he must have taken under his will. If he took it as heir at law he must have taken it without a will or in hostility to it. The learned court below decided that he did not take it at all and, as I think, correctly. The grandfather died on the 9th day of December, 1875, leaving a will which was admitted to probate. If he then owned the property in question it is very clear that he disposed of it. By the first clause of his will he devised this property to his widow for life with power to the executors to sell it if necessary for her comfortable support. The remainder, after the termination of the life estate of the widow, he disposed of by the second clause, which reads as follows: "Second. In case my executrix and executors do not find it necessary to meet the provisions of the first clause of this will, to dispose of the property hereinafter mentioned during the lifetime of my said wife I do will and direct in regard thereto as follows, Item: I give and bequeath unto my adopted daughter the home where I now reside, including house, barn and grounds, with the fixtures and appurtenances thereunto belonging, the same to vest in her in fee upon the decease of my said wife to have and to hold forever." Mary Juliet Porter was the adopted daughter named in this clause as the devisee of the remainder. She died intestate on the 24th of June, 1892, and the defendants are her heirs at law. The widow, who was the life tenant, survived the adopted daughter several years and died on the 27th of January, 1899. There is no claim that the plaintiff or her grantor took anything under the terms of this will, although the learned trial court held that it was the intention of the testator that the grandchild and sole heir at law should take the remainder in preference to the adopted daughter. Just how that conclusion was reached it is impossible to ascertain and the learned counsel for the plaintiff does not attempt to support it and manifestly cannot. The second clause of the will is attacked only for two purposes: (1) To destroy the title of the defendants as the heirs of the adopted daughter to the *Page 346 
property since their title rests solely upon the will. (2) To nullify the clause disposing of the remainder in order to produce a case of intestacy to the end that the grandson, the plaintiff's grantor, would inherit without the will or in hostility to it. This theory assumes that the testator owned the property at the time of his death, which is a plain contradiction of another theory which asserts that he did not own it and which will be discussed hereafter.
The question now is whether the remainder vested in the adopted daughter at the death of the testator or was the devise to her defeated by her death before the life tenant? Except for the argument of the learned counsel for the plaintiff I should suppose that such a question was not fairly debatable at this day, but he insists that it was defeated, and as to the remainder the testator died intestate. The clause contains a clear devise of a vested remainder in words denoting a present gift, since he says "I give." The words "to vest in her in fee upon the decease of my said wife" denote the time of possession and enjoyment. This clause of the will may be paraphrased as follows, in brief terms, and the meaning and legal effect will be clear: "Subject to the power of sale contained in the first clause, I give to my adopted daughter the home where I now reside, to have and to hold forever, possession and enjoyment to vest upon the decease of my said wife." The adopted daughter had a vested remainder under the will, which, upon her death, passed to the defendants, her heirs, subject to the life estate of the widow. This conclusion cannot be avoided without violating the plainest and most important rules of construction. It is elementary law that the courts should adopt that construction, whenever possible, which will avoid intestacy and which is most favorable to the vesting of the estate devised, and which will avoid the disinheritance of the remainderman who happens to die before the termination of the life estate. These rules are so familiar and so well settled that it is quite superfluous to cite authorities to support them. (Matter of Russell, 168 N.Y. 175; Connelly
v. O'Brien, 166 N.Y. 406; Matter of Brown, *Page 347 154 N Y 313; Hersee v. Simpson, Id. 496; Corse v. Chapman,153 N.Y. 466; Campbell v. Stokes, 142 N.Y. 23; Haug v.Schumacher, 166 N.Y. 506; Nelson v. Russell, 135 N.Y. 137;Moore v. Lyons, 25 Wend. 119.) In the terse language of Chancellor KENT: "It is not the uncertainty of enjoyment in the future, but the uncertainty of the right to that enjoyment that makes the difference between the vested and the contingent interest." (2 Kent's Com. 206.) To hold that the testator intended by this clause of his will that no estate should vest in the adopted daughter except in the event that she survived the widow, and in case she did not that he intended to die intestate as to this property, would be pushing construction to the verge of absurdity. It would be a new principle in the construction of wills to hold that a man who had deliberately created a life estate in lands for the benefit of his widow and had limited upon that a remainder to his adopted daughter, all expressed in clear and appropriate words, nevertheless entertained the secret intention of dying intestate merely because he added to the devise of the remainder the words "to vest on the death of my wife," which expressed nothing more than what the law would do in case he had not used these words at all, since only upon the happening of that event does any such remainder ever vest in possession and enjoyment. If he intended that the remainder was in any event to go to any one else it was a very easy matter to say so. In this will the life estate was for the benefit of the daughter as well as the widow, since the latter was required to keep the daughter with her if she so desired, and provided for the maintenance of both out of the principal of the estate if necessary. To say that after these provisions he intended that the daughter should not take the remainder unless she survived the widow would seem to be a reductio ad absurdum, since it would impute to the testator the intention to die intestate in order to vest the fee in his heirs at law when he could very easily accomplish that purpose, if he so desired, by a single sentence in the will. The testator tells us that he intends to give the remainder to his daughter "forever." *Page 348 
That is the last word that he used in framing the devise, and it would be quite inconceivable to suppose that he did not succeed in giving it to her at all, but did succeed in giving it to some one else in pursuance of a secret design to die intestate unless the daughter survived the widow. It is very plain that the testator intended that the remainder should vest in his adopted daughter in such a way and at such time as to enable her "to have and to hold forever." These words are utterly inconsistent with the idea suggested that he intended, upon the contingency of her death before the widow, that she was not to have or to hold at all, or that upon such contingency the remainder was to be left undisposed of by the will, and as to this important part of his property he intended to die intestate. When did he intend that the long period of time indicated by the word "forever" was to commence? Was it to commence at his death or was it never to commence in case the daughter died before the widow? Can it be possible by any fair process of reasoning to say that a person using such plain terms in his will with reference to a remainder contemplated intestacy with reference to that remainder? The contention that we should hold that the adopted daughter dying before the life tenant took nothing, in order to produce a case of intestacy, may, therefore, be safely disregarded.
We now come to another theory of the case, and the one upon which the plaintiff succeeded at the trial. It is contradictory of the theory of intestacy, of any right under the will, and, indeed, of every other right to the property. On the 29th of October, 1853, Charles G. Case, the grandfather of the plaintiff's grantor, being then the conceded owner in fee of the property in question, conveyed it in trust to two trustees for the uses and purposes specified in the deed, namely, for the benefit of his son, the father of the plaintiff's grantor, and for the benefit of any grandchild living at the death of the donor. No rights were, by the terms of this deed, to pass to any one until the death of the donor and his wife, and they were, in the meantime, to have the full possession of the property, with *Page 349 
all the rents and profits, during the life of the longest liver, and until then neither donee nor any one claiming under him was to take any interest under the conveyance. The son of the donor, who was the beneficiary under this deed, died intestate prior to the year 1874, and whatever interest was conveyed under this trust deed, as it is called, passed to his son and only heir at law, the plaintiff's grantor. It is admitted on all sides that no title passed under this deed either to the trustees or any one else, and that the deed created at most only a power in trust in favor of the donee and his heirs. If nothing else happened it is quite possible that the plaintiff's grantor, as sole heir of the donee of the power, would take some equitable interest in the lands, but on the second day of May, 1874, the plaintiff's grantor, the only person then interested in the execution of the power, with his wife and the two trustees, reconveyed the property to his grandfather, the donor of the power. The title and every interest in the lands became thus reinvested in the original owner, who subsequently devised it by the will already referred to. The learned trial judge decided that this deed was null and void, and consequently that the rights of the grandson under the power were not affected thereby. Of course, if that is so, then the grandfather had nothing that would pass under his will, and the theory of intestacy and of some right under the will is exploded, since the grandson would take as purchaser or grantee under the deed of 1853, if at all. This is admitted by the learned counsel for the plaintiff in the following significant statement in his final brief: "If the plaintiff has any estate in the property, it is the estate once held by Charles G. Case, the grandfather. The plaintiff claims that her grantor took the property under the trust deed subject to the life estate of the grandfather's widow." In the last analysis that is the only question in this case. It may be difficult to determine just what the interest was that passed to the plaintiff's grantor, the son of the donee of the power; but whatever it was it could be extinguished by the consent of all the parties in interest, and was extinguished by the deed *Page 350 
of 1874, in which the trustees, the only beneficiary who then had or could have thereafter acquired any interest in the trust power, united. That conveyance had the effect of placing the whole title and interest, legal and equitable, in the person who had it prior to the deed of 1853. That deed benefited no one and only created an anomalous condition respecting the title which the law did not compel the parties in interest to preserve or perpetuate. The united consent of all the parties in interest terminated whatever interest had passed under that deed. The parties were all sui juris, and no interest, however remote, was left out of consideration. The consent of all the parties in interest expressed by this deed reinvested the original donor with a perfect title, and so the learned court below held, and so this court has held. (Butterfield v. Cowing, 112 N.Y. 486;Woodbridge v. Bockes, 170 N.Y. 596.) In the latter case it was held that a testamentary trust in favor of remaindermen could be extinguished when the beneficiaries, being of full age, joined in a release to the trustee. That is much more than is necessary to hold in this case since there was really no title in the trustees and no trust but a mere power in trust which remained dormant and wholly unexecuted.
The judgment appealed from is right and should be affirmed, with costs.